In re Mark McAfee















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-222-CV

IN RE MARK McAFEE

 

From the County Court at Law
Ellis County, Texas
Trial Court # 00-C-3109
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      Mark McAfee seeks a writ of mandamus compelling the Honorable Don Jolly, Special
Commissioner appointed in condemnation proceedings filed in the County Court at Law of Ellis
County, to consider and rule upon the merits of his motion for continuance of a condemnation
hearing.  We dismiss the petition for want of jurisdiction.
      Section 22.221(b) of the Government Code prescribes the original jurisdiction of the courts
of appeals.  That section states:
      (b)  Each court of appeals for a court of appeals district may issue all writs of mandamus,
agreeable to the principles of law regulating those writs, against a:
(1) judge of a district or county court in the court of appeals district; or
(2) judge of a district court who is acting as a magistrate at a court of inquiry under
Chapter 52, Code of Criminal Procedure, in the court of appeals district.

Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp. 2001).  The Government Code does not
confer mandamus jurisdiction over commissioners appointed in condemnation proceedings upon
the courts of appeals.  Id.  Accordingly, we dismiss the petition for want of jurisdiction.
 
                                                                   PER CURIAM

Before Chief Justice Davis
      Justice Vance, and
      Justice Gray
Writ dismissed
Opinion delivered and filed August 3, 2001
Publish
Opinion delivered and filed June 6, 2001
Do not publish